DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/7/2020 for application number 17/045,776. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-15 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Such claim limitation(s) is/are: “sketch interface to receive a sketch input,” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Algreatly (Pub. No. 2015/0193972).
In reference to claim 9, Algreatly discloses a method (para. 0004), comprising: (a) receiving a sketch input from a user through a sketch interface (user inputs a freehand sketch on computer display, para. 0027, 0005); (b) identifying a matching object model for the sketch input from a reservoir of object models (drawing is matched to object model, para. 0027, 0031-38); and (c) generating additional models of objects based on the matching object model (new 3D model is created using plurality of matched objects from drawings, para. 0028-31, figs. 6-12, 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (Pub. No. 2015/0193972) in view of Balestra et al. (Pub. No. 2019/0362541).

In reference to claim 1, Algreatly teaches a system, comprising: a sketch interface to receive a sketch input from a user (user inputs a freehand sketch on computer display, para. 0027, 0005); an object model reservoir to store models of objects (database stores a plurality of 3D models, para. 0023-27, fig. 1); a generator to generate additional models of objects (new 3D model is created using additional drawings, para. 0028-31, figs. 6-12, 14) … and a sample matching portion to select at least one matched object model from the reservoir to match to the sketch input from the use (drawing is matched to object model, para. 0027, 0031-38), wherein the generator is to generate the additional models based on the matched object model (new 3D model is created using plurality of matched objects from drawings, para. 0028-31, figs. 6-12, 14).
However, Algreatly does not teach, the additional models to be added to the object model reservoir.
Balestra teaches the additional models to be added to the object model reservoir (Balestra teaches searching a library for a 3D object matching user input, finding a match, creating a new model 
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly and Balestra before the earliest effective filing date, to modify the model reservoir as disclosed by Algreatly to include the model saving as taught by Balestra.
One of ordinary skill in the art would have been motivated to modify the model reservoir of Algreatly to include the model saving of Balestra because it would allow the system to learn and use new 3D models for future use (Balestra, para. 0086).
In reference to claim 2, Algreatly teaches the system of claim 1, wherein the object model reservoir is to store three-dimensional models of objects (3D models are stored in database, para. 0026).
In reference to claim 6, Algreatly teaches the system of claim 1, wherein the sketch interface is a two-dimensional sketch input (2D sketches, see fig. 2, para. 0027).

In reference to claim 10, Algreatly does not explicitly teach the method of claim 9, further comprising: (d) adding the additional models of objects to the reservoir; and (e) identifying a new matching object model for the sketch input from the reservoir including the additional models.
Balestra teaches the method of claim 9, further comprising: (d) adding the additional models of objects to the reservoir; and (e) identifying a new matching object model for the sketch input from the reservoir including the additional models (Balestra teaches searching a library for a 3D object matching user input, finding a match, creating a new model from the matched 3D object, and storing the new model in the library for future searches, para. 0083-87).

One of ordinary skill in the art would have been motivated to modify the model reservoir of Algreatly to include the model saving of Balestra because it would allow the system to learn and use new 3D models for future use (Balestra, para. 0086).
In reference to claim 11, Algreatly and Balestra teach the method of claim 10, further comprising: iteratively repeating (c) - (e) (it would be obvious that the method of Algreatly and Balestra can be repeated).

In reference to claim 12, Algreatly teaches: receive a sketch input from a user through a sketch interface (user inputs a freehand sketch on computer display, para. 0027, 0005); identify a matching object model for the sketch input from a reservoir of object models (drawing is matched to object model, para. 0027, 0031-38); and generate additional models of objects based on the matching object model (new 3D model is created using plurality of matched objects from drawings, para. 0028-31, figs. 6-12, 14).
However, Algreatly does not teach a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to.
Balestra teaches a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to (storage means, para. 0075-78).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly and Balestra before the earliest effective filing date, to modify the computer as disclosed by Algreatly to include the storage device as taught by Balestra.

In reference to claim 13, Algreatly teaches the non-transitory computer-readable medium of claim 12, wherein the object model reservoir includes three-dimensional models of objects (3D models are stored in database, para. 0026).

Claims 3-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (Pub. No. 2015/0193972) in view of Balestra et al. (Pub. No. 2019/0362541) as applied to claims 1 and 12 above, and in further view of Wu et al., Learning a Probabilistic Latent Space of Object Shapes via 3D Generative-Adversarial Modeling (see attached NPL). 

In reference to claim 3, Algreatly and Balestra do not teach the system of claim 1, wherein the generator includes an artificial intelligence agent to generate the additional models.
Wu teaches the system of claim 1, wherein the generator includes an artificial intelligence agent to generate the additional models (see pages 3-8: an AI agent can generate new objects).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly, Balestra, and Wu before the earliest effective filing date, to modify the new models as disclosed by Algreatly to include the AI models as taught by Wu.
One of ordinary skill in the art would have been motivated to modify the new models of Algreatly to include the AI models of Wu because it allows for synthesis of high-quality 3D objects that go beyond combining predefined pieces from a repository (Wu, page 1).
In reference to claim 4, Wu further teaches the system of claim 3, wherein the artificial intelligent agent is to: generate a vector representation of the matched object model; and generate 3-D representations based on latent space around the vector representation (3D representations are generated based on latent space around object in 3D voxel space, pages 3-7).
In reference to claim 5, Wu further teaches the system of claim 4, wherein the artificial intelligence agent includes a discriminator to eliminate selected 3-D representations as unrealistic, the elimination being based on a confidence value generated by the discriminator (discriminator generates confidence value to determine of the 3D object is realistic, page 3).

In reference to claim 14, Algreatly and Balestra do not teach the non-transitory computer-readable medium of claim 12, wherein the generator includes an artificial intelligence agent to generate the additional models.
Wu teaches the non-transitory computer-readable medium of claim 12, wherein the generator includes an artificial intelligence agent to generate the additional models (see pages 3-8: an AI agent can generate new objects).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly, Balestra, and Wu before the earliest effective filing date, to modify the new models as disclosed by Algreatly to include the AI models as taught by Wu.
One of ordinary skill in the art would have been motivated to modify the new models of Algreatly to include the AI models of Wu because it allows for synthesis of high-quality 3D objects that go beyond combining predefined pieces from a repository (Wu, page 1).
In reference to claim 15, Wu further teaches the non-transitory computer-readable medium of claim 14, wherein the artificial intelligent agent is to: generate a vector representation of the matched object model; and generate 3-D representations based on latent space around the vector representation (3D representations are generated based on latent space around object in 3D voxel space, pages 3-7).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Algreatly (Pub. No. 2015/0193972) in view of Balestra et al. (Pub. No. 2019/0362541) as applied to claims 1 above, and in further view of Yee et al., Augmented Reality In-Situ 3D Sketching of Physical Objects (see attached NPL). 

In reference to claim 7, Algreatly and Balestra do not teach the system of claim 1, wherein the sketch interface is a three-dimensional sketch input.
Yee teaches the system of claim 1, wherein the sketch interface is a three-dimensional sketch input (user can make a 3D sketch using a wand and HMD, pages 1-4).
It would have been obvious to one of ordinary skill in art, having the teachings of Algreatly, Balestra, and Yee before the earliest effective filing date, to modify the sketch as disclosed by Algreatly to include the 3D sketch as taught by Yee.
One of ordinary skill in the art would have been motivated to modify the sketch of Algreatly to include the 3D sketch of Yee because it allows for 3D input without the ambiguity of mapping 2D to 3D (Yee, page 1).
In reference to claim 8, Yee further teaches the system of claim 7, wherein the three-dimensional sketch input includes a head- mounted display to provide visualization of a three-dimensional sketch (HMD used to view sketch, pages 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burns, which teaches sketching with an HMD; Yang, which teaches matching a sketch to a 3D model; and Mehr, Dupoint, and Thacker, all of which teach generating new 3D models using AI / ML; and Lee (attached NPL), which teaches matching a sketch to 3D models and generating new models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174